Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 26-27, 30, 37-39, 46-47, 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsatt (US Patent 9600291; cited in IDS)

For claim 26, Atsatt teaches the following limitations: An apparatus (Fig 1) for platform initialization (Fig 4 mentions about boot), the apparatus comprising: a memory (Fig 1 and Fig 2 shows various memories in the system; they can be collectively represent the memory); and logic, at least a portion of the logic implemented in circuitry coupled to the memory (Fig 1 and Fig 2; the processing logic; user logic is also shown in Fig 5), the logic to: initiate a boot sequence (Fig 3 shows the booting), the boot sequence initializing a platform to perform input/output operations (Fig 1 has device pins 125 and 130 and other I/O as shown in Fig 1, Fig 2 and Fig 5), the platform comprising a host processor (110 in Fig 2) and a field programmable gate array (FPGA) (115 in Fig 2); execute a first set of boot instructions with the host processor as part of the boot sequence (step 305 of Fig 3; the initial portion of boot sequence is performed by  the first set of boot instructions initializing each dependent bootable component (DBC) in a first set of DBCs (this initializes and configures FPGA, which has plurality of components; lines 5-10 of col 3); and execute a second set of boot instructions with the FPGA as part of the boot sequence (335 in Fig 3 mentions the second boot sequence, which is stored in FPGA), the second set of boot instructions initializing each DBC in a second set of DBCs (lines 10-17 of col 2; lines 10-15 of col 6 mention that the processor boots from trusted code; thus the second set of components are initialized). 

For claim 27, the CPU itself in the first set is dependent on FPGA initialization and POF authentication (Fig 2; Fig 3 step 330).  

For claim 30, FPGA is initialized first, which can be thought as a power controller as it controls various components of its own, which also include power controlling and second set includes bus controller as 150 controls communication with support peripherals 170 as shown in Fig 1. 

For claim 37, Step 410 again configures the FPGA by the CPU; thus the second DBC includes the processors of FPGA (lines 30-32 of col 6). 

For claim 38, POF is in FPGA memory (lines 45-51 of col 1). 



For claim 46, Atsatt teaches the following limitations: A computer-implemented method, comprising: initiating a boot sequence (Fig 3 shows the booting), the boot sequence initializing a platform to perform input/output operations (Fig 1 has device pins 125 and 130 and other I/O as shown in Fig 1, Fig 2 and Fig 5), the platform comprising a host processor (110 in Fig 2) and a field programmable gate array (FPGA) (115 in Fig 2); executing a first set of boot instructions with the host processor as part of the boot sequence (step 305 of Fig 3; the initial portion of boot sequence is performed by CPU 225), the first set of boot instructions initializing each dependent bootable component (DBC) in a first set of DBCs (this initializes and configures FPGA, which has plurality of components; lines 5-10 of col 3); and executing a second set of boot instructions with the FPGA as part of the boot sequence (335 in Fig 3 mentions the second boot sequence, which is stored in FPGA), the second set of boot instructions initializing each DBC in a second set of DBCs (lines 10-17 of col 2; lines 10-15 of col 6 mention that the processor boots from trusted code; thus the second set of components are initialized). 

For claim 47, the CPU itself in the first set is dependent on FPGA initialization and POF authentication (Fig 2; Fig 3 step 330).  

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 41- 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsatt (US Patent 9600291; cited in IDS), further in view of Matsunaga (US patent Application Publication 20160048192).

For claim 41, Atsatt teaches the following limitations: A system for platform initialization (Fig 4 mentions about boot), the system comprising: a platform comprising a set of dependent boot components (DBCs) (Fig 1, Fig 2, Fig 5 show the components of the system which are to be initialized during power on); a host processor  (110 in Fig 2) to execute a first set of boot instructions as part of a boot sequence (step 305 of Fig 3; the initial portion of boot sequence is performed by CPU 225) initializing the platform to perform input/output (I/O) operations (Fig 1 shows that 110 and 115 has i/O interface, which are configured as part of first initial booting to access , the first set of boot instructions initializing each DBC in a first subset of the set of DBCs (configuring FPGA is performed as explained in lines 5-10 of col 10); and a field programmable gate array (FPGA) to execute a second set of boot instructions as part of the boot sequence (step 330 in Fig 3 is performed by FPGA during the boot to initialize/authenticate trusted code). 

Atsatt does not explicitly mention that FPGA performs the second set of boot instructions to initialize each DBC in a second subset of the set of DBCs. Matsunaga teaches a system where FPGA processing is performed to initialize various components in the system (Fig 2A and Fig 2B). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teaching of Atsatt and Matsunaga so that FPGA performs a set of components initialization in the system since FPGA and HP combined processing can balance out the voltage and power consumption in the system ([0067]; Matsunaga). This enhances the system performance.  

For claim 42, Matsunaga shows the dependency in Fig 2A and Fig 2B. 

For claims 43-44, Atsatt mentions the firmware interface (Fig 2 Flash ROM). However, the cited art does not explicitly mention about OS initialization. Examiner takes OS initialization during boot is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to load an OS for I/O to optimize and enhance performance of the system. 

. 

4.	Claims 28-29, 31-32, 33-36, 40 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsatt (US Patent 9600291; cited in IDS). 

For claims 28-29, 48-49 the cited art does not explicitly mention about OS initialization, though Atsatt mentions the firmware interface (Fig 2 Flash ROM). Examiner takes OS initialization during boot is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to load an OS for I/O to optimize and enhance performance of the system. 

For claim 31, cited art mentions about configuration and boot code in Fig 3; but does not mention library. The POF can include library for modular design. Library based software is known in the art for modular design. It would have been obvious for one ordinary skill in the art to provide library in the boot code, so that boot code can reuse code with modularity, which enhances flexibility and maintenance of the system. 

For claim 32, the initialization occurs for FPGA, which is the memory controller to load POF and the CPU initializes FPGA before memory including the POF. The rest of the HP subsystem is initialized later (step 335 of Fig 3). 


For claim 36, Fig 1, Atsatt, teaches the FPGA core, however does not mention that 150 is a core. Core provides faster processing within one single processor. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a multi core processor in the host subsystem, because host has complicated circuitries and multi core processing can improve the processing performance. 

For claim 40, runtime reconfiguration of FPGA is a typical property of FPGA. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to reconfigure the FPGA in a runtime situation, so that user can build a desired system. FPGA can be reused in arithmetic operation so that the same FPGA can perform multiple operation.  




Conclusion
PTO-892 cites a reference (Wolley) that is not relied upon for rejection, but provides concepts that is related to sequential initialization of FPGA and microprocessor (Fig 7 and Fig 8). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186